Exhibit 10.1

LOGO [g23556snap0066.gif]

PLEDGE AGREEMENT

1. GRANT OF SECURITY INTEREST. The undersigned ABD Holding Company, Inc., a
Delaware corporation (“Pledgor”) hereby irrevocably and unconditionally grants a
security interest in, a lien upon and the right of set-off against, and assigns
and transfers to Blue Ridge Investments, L.L.C. and its successors and assigns
(collectively, “Lender”) all property referred to in Exhibit A attached hereto
and incorporated herein, as hereafter amended or supplemented from time to time
(the “Collateral”). The parties hereto expressly agree that all rights, assets
and property at any time held in or credited to any securities account
constituting Collateral shall be treated as financial assets as defined in the
Uniform Commercial Code as in effect in any applicable state (the “UCC”).

2. INDEBTEDNESS.

(a) The Collateral secures and will secure all Indebtedness of Pledgor to
Lender. Each person or entity obligated under any Indebtedness, including the
Pledgor, is sometimes referred to in this Agreement as a “Debtor.”

(b) “Indebtedness” means:

(i) all debts, obligations or liabilities to Lender, now or hereafter existing
or incurred whether absolute or contingent, arising under that certain
Promissory Note dated June 20, 2008 in the principal amount of Twenty Million
Dollars ($20,000,000) executed by Pledgor in favor of Lender (the “Note”) and
all other instruments, documents and agreements of every kind and nature now or
hereafter executed in connection with the Note (including all renewals,
increases, extensions, restatements and replacements thereof and amendments and
modifications of any of the foregoing),

(ii) all obligations and liabilities of Pledgor to Lender hereunder, and

(iii) all costs, attorneys’ fees and expenses incurred by Lender in connection
with the collection or enforcement of any of the above.

3. LIMITATION ON EXTENSIONS OF CREDIT; COLLATERAL MAINTENANCE.

(a) Lender is not obligated to make any extension of credit under any
Indebtedness if, as a result, the Outstanding Balance (as defined later in this
Section) would exceed the Borrowing Base (as defined later in this Section). In
addition, at all times during the term of this Agreement, Pledgor agrees to
maintain in the Accounts described on Exhibit A hereto, as security for the
Indebtedness, Collateral (“Eligible Collateral”) with an Adjusted Collateral
Value in excess of the Outstanding Balance. The Adjusted Collateral Value shall
be determined by multiplying the Collateral Value (determined as set forth later
in this Section) of the Accounts by the Margin Call Percentage. The Advance
Percentage and the Margin Call Percentage as such terms are used in this
Agreement shall be determined by the Lender in its reasonable discretion and
shall each initially be 95%. Such determination may be modified by Lender in its
reasonable discretion as circumstances warrant and

 

1



--------------------------------------------------------------------------------

Lender shall promptly notify Pledgor of such change, provided that the failure
to so notify Pledgor shall not affect the validity of such determination.

(b)(i) If the Outstanding Balance exceeds at any time the sum of the amounts
determined by multiplying the Collateral Value of the Accounts by the Margin
Call Percentage then Pledgor shall have ten (10) business days from the date
notification (whether oral or written) of such noncompliance is delivered to
Pledgor, to either pledge additional Eligible Collateral satisfactory to Lender,
in its sole discretion, or reduce the Outstanding Balance such that, after
giving effect thereto, the Outstanding Balance is less than the Borrowing Base
as of the date on which such action is taken. Any reduction in the Outstanding
Balance shall not affect or reduce any future principal payments due except to
the extent such reductions are applied in accordance with the documents
evidencing or securing the Indebtedness.

(ii) In the event Pledgor fails to comply with the terms of subsection (b)(i) of
this Section, Lender may, without any further notice of any kind, exercise any
of the following rights and remedies, at Lender’s option: (A) the rights and
remedies set out in the Section entitled “EVENTS OF DEFAULT; REMEDIES”,
including without limitation, the right to accelerate the Indebtedness and
liquidate the Collateral, and (B) the right to sell all or any part of the
Collateral and apply the proceeds of such sale to the Outstanding Balance to the
extent necessary so that the Outstanding Balance is less than the Borrowing
Base.

(iii) In the event Pledgor fails to comply with the terms of subsection (a) of
this Section and the Eligible Collateral is declining speedily in value or
threatens to decline speedily in value then, notwithstanding subsection (b)(i)
of this Section, Lender shall have no obligation to give notice of the failure
to comply with subsection (a) of this Section nor to provide an opportunity to
cure such noncompliance, and in such a case Lender may immediately at Lender’s
sole option (A) declare the Indebtedness to be immediately due and payable,
and/or (B) exercise its rights and remedies set out in subsection (b) of the
Section entitled “EVENTS OF DEFAULT; REMEDIES”, including without limitation,
selling all or any part of the Collateral and applying the proceeds of such
Collateral to the Outstanding Balance.

(c) Pledgor may not sell, trade, withdraw or substitute any part of the
Collateral without the prior written approval of Lender.

(d) For purposes hereof:

(i) The “Borrowing Base” is the sum of the amounts determined by multiplying the
Collateral Value by the Advance Percentage from time to time in effect.

(ii) The “Outstanding Balance” means the outstanding principal balance of the
Indebtedness from time to time. In the case of any guaranty included in the
calculation of the Outstanding Balance, the calculation shall include the
outstanding principal amount of any facility subject to the guaranty, subject to
any limitation set forth in the guaranty.

(iii)(A) The “Collateral Value” of the Accounts described on Exhibit A hereto
and any assets therein shall be determined by the Lender in its reasonable
discretion and may be the value quoted to Lender by a source or sources selected
by Lender in its sole discretion, which may include affiliates of Lender

(B) No Collateral shall be deemed to be Eligible Collateral unless it is subject
to a perfected, first priority security interest in favor of Lender.

 

2



--------------------------------------------------------------------------------

Furthermore, to the extent that Pledgor has not (1) delivered any Collateral
consisting of certificated securities or instruments into the possession of
Lender, (2) obtained the written agreement of any bailee or securities
intermediary in form and substance satisfactory to Lender with respect to any
Collateral, (3) delivered, in connection with any Collateral consisting of
partnership, limited liability company or other similar interests held in any
account, any consent or agreement required by the constituent documents of such
partnership, limited liability company or other entity or otherwise requested by
Lender in form and substance satisfactory to Lender, or (4) taken any other
action required by Lender with respect to the Collateral, Lender, in its sole
discretion, may exclude from the calculations of this Agreement, the Collateral
Value of any such Collateral until Pledgor has complied with such covenant to
the sole satisfaction of Lender.

4. PLEDGOR’S COVENANTS, REPRESENTATIONS AND WARRANTIES. Pledgor covenants,
represents and warrants that unless compliance is waived by Lender in writing:

(a) Pledgor is the legal and beneficial owner of all the Collateral free and
clear of any and all liens, encumbrances, or interests of any third parties
other than the security interest of Lender, and will keep the Collateral free of
all liens, claims, security interests and encumbrances of any kind or nature,
whether voluntary or involuntary, except the security interest of Lender.

(b) Pledgor shall, at Pledgor’s expense, take all actions necessary or advisable
from time to time to maintain the first priority and perfection of the security
interest of Lender in the Collateral and shall not take any actions that would
alter, impair or eliminate said priority or perfection.

(c) Pledgor agrees to pay prior to delinquency all taxes, charges, liens and
assessments against the Collateral, and upon the failure of Pledgor to do so,
Lender at its option may pay any of them and shall be the sole judge of the
legality or validity thereof and the amount necessary to discharge the same.

(d) If any of the Collateral is margin stock as defined in Regulation U
promulgated by the Board of Governors of the Federal Reserve System of the
United States (“FRB”), Pledgor will provide Lender a properly executed Form U-1
Purpose Statement. Lender and Pledgor will comply with the requirements and
restrictions imposed by Regulation U. Pledgor agrees that it will not maintain
any margin stock in the Accounts.

(e) Pledgor’s exact legal name is correctly set forth on the signature page
hereof. Pledgor will notify Lender in writing at least 30 days prior to any
change in Pledgor’s name or identity.

(f) Pledgor’s chief executive office is, and has been for the four-month period
preceding the date hereof (or, if less, the entire period of the existence of
Pledgor) located, in the state specified on the signature page hereof. In
addition, Pledgor is an organization of the type and (if an unregistered
entity), is incorporated in or organized under the laws of the state specified
on such signature page. Pledgor shall give Lender at least thirty (30) days
notice before changing the location of its chief executive office, type of
organization, business structure or state of incorporation or organization.

(g) Pledgor’s organizational identification number, if any, assigned by its
state of incorporation or organization is correctly set forth on the signature
page hereof. Pledgor shall promptly notify Lender (i) of any change of its
organizational identification number, or (ii) if Pledgor does not have an
organizational identification number and later obtains one, of such
organizational identification number.

 

3



--------------------------------------------------------------------------------

5. LENDER APPOINTED ATTORNEY IN FACT. Pledgor authorizes and irrevocably
appoints Lender as Pledgor’s true and lawful attorney-in-fact with full power of
substitution to take any action and execute or otherwise authenticate any record
or other documentation that Lender considers necessary or advisable to
accomplish the purposes of this Agreement, including but not limited to, the
following actions: (a) to endorse, receive, accept and collect all checks,
drafts, other payment orders and instruments representing or included in the
Collateral or representing any payment, dividend or distribution relating to any
Collateral or to take any other action to enforce, collect or compromise any of
the Collateral; (b) to transfer any Collateral (including converting physical
certificates to book-entry holdings) into the name of Lender or its nominee or
any broker-dealer (which may be an affiliate of Lender) and to execute any
control agreement covering any Collateral on Pledgor’s behalf and as
attorney-in-fact for Pledgor in order to perfect Lender’s first priority and
continuing security interest in the Collateral and in order to provide Lender
with control of the Collateral, and Pledgor’s signature on this Agreement or
other authentication of this Agreement shall constitute an irrevocable direction
by Pledgor to any Lender, custodian, broker dealer, any other securities
intermediary or commodity intermediary holding any Collateral or any issuer of
any letters of credit to comply with any instructions or entitlement orders, of
Lender without further consent of Pledgor; (c) to participate in any
recapitalization, reclassification, reorganization, consolidation, redemption,
stock split, merger or liquidation of any issuer of securities which constitute
Collateral, and in connection therewith Lender may deposit or surrender control
of the Collateral, accept money or other property in exchange for the
Collateral, and take such action as it deems proper in connection therewith, and
any money or property received on account of or in exchange for the Collateral
shall be applied to the Indebtedness or held by Lender thereafter as Collateral
pursuant to the provisions hereof; (d) to exercise any right, privilege or
option pertaining to any Collateral, but Lender has no obligation to do so;
(e) to file any claims, take any actions or institute any proceedings which
Lender determines to be necessary or appropriate to collect or preserve the
Collateral or to enforce Lender’s rights with respect to the Collateral; (f) to
execute in the name or otherwise authenticate on behalf of Pledgor any record
reasonably believed necessary or appropriate by Lender for compliance with laws,
rules or regulations applicable to any Collateral, or in connection with
exercising Lender’s rights under this Agreement; (g) to file any financing
statement relating to this Agreement electronically, and Lender’s transmission
of Pledgor’s signature on and authentication of the financing statement shall
constitute Pledgor’s signature on and authentication of the financing statement;
(h) to make any compromise or settlement it deems desirable or proper with
reference to the Collateral; (i) to do and take any and all actions with respect
to the Collateral and to perform any of Pledgor’s obligations under this
Agreement; and (j) to execute any documentation reasonably believed necessary by
Lender for compliance with any laws, rules or regulations applicable to any
Collateral hereunder that constitutes restricted or control securities under the
securities laws. The foregoing appointments are irrevocable and coupled with an
interest and shall survive the death or disability of Pledgor and shall not be
revoked without Lender’s written consent. To the extent permitted by law,
Pledgor hereby ratifies all said attorney-in-fact shall lawfully do by virtue
hereof.

6. VOTING RIGHTS.

(a) So long as no Event of Default shall have occurred and is continuing and
Lender has not delivered the notice specified in subsection (b) below, Pledgor
shall be entitled to exercise any and all voting and other consensual rights
pertaining to the Collateral or any part thereof for any purpose not
inconsistent with the terms of this Agreement or any document or agreement
executed in connection herewith.

(b) Upon the occurrence and during the continuance of an Event of Default, at
the option of Lender exercised in a writing sent to Pledgor, all rights of
Pledgor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to subsection (a) above shall cease,
and Lender shall thereupon have the sole right to exercise such voting and other
consensual rights.

 

4



--------------------------------------------------------------------------------

7. EVENTS OF DEFAULT; REMEDIES.

(a) Any one or more of the Events of Default under the Note shall be a default
hereunder (each an, “Event of Default”).

(b) If an Event of Default occurs, Lender may do any one or more of the
following, to the extent permitted by law:

(i) Declare any Indebtedness immediately due and payable, without notice.

(ii) Exercise as to any or all of the Collateral all the rights, powers and
remedies of an owner, subject to the Section entitled “VOTING RIGHTS”.

(iii) Enforce the security interest given hereunder pursuant to the UCC and any
other applicable law.

(iv) Sell all or any part of the Collateral at public or private sale in
accordance with the UCC, without advertisement, in such manner and order as
Lender may elect. Lender may purchase the Collateral for its own account at any
such sale. Lender shall give Pledgor such notice of any public or private sale
as may be required by the UCC, provided that to the extent notice of any such
sale is required by the UCC or other applicable law, Pledgor agrees that at
least 10 days notice to Pledgor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification and provided further that, if Lender fails to comply with this
sentence in any respect, its liability for such failure shall be limited to the
liability (if any) imposed on it as a matter of law under the UCC or other
applicable law. Pledgor acknowledges that Collateral may be sold at a loss to
Pledgor, and that, in such event, Lender shall have no liability or
responsibility to Pledgor for such loss. Pledgor further acknowledges that a
private sale may result in prices and other terms less favorable to the seller
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that no such private sale shall, to the extent permitted by applicable
law, be deemed not to be “commercially reasonable” solely as a result of such
prices and other sale terms. Upon any such sale, Lender shall have the right to
deliver, assign and transfer to the buyer thereof the Collateral so sold. Each
buyer at any such sale shall hold the Collateral so sold absolutely and free
from any claim or right of whatsoever kind, including any equity or right of
redemption of Pledgor that may be waived or any other right or claim of Pledgor,
and Pledgor, to the extent permitted by law, hereby specifically waives all
rights of redemption, stay or appraisal that Pledgor has or may have under any
law now existing or hereafter adopted.

Without limiting any other rights and remedies available to Lender, Pledgor
expressly acknowledges and agrees that with respect to Collateral consisting of
notes, bonds or other securities which are not sold on a recognized market ,
Lender shall be deemed to have conducted a commercially reasonable sale of such
Collateral if (a) such sale is conducted by any nationally recognized
broker-dealer (including any affiliate of Lender), investment bankers or any
other method common in the securities industry, and (b) if the purchaser is
Lender or any affiliate of Lender, the sale price received by Lender in
connection with such sale is reasonably supported by quotations received from
one or more other nationally recognized broker-dealers, investment bankers or
other financial institutions.

(v) Enforce the security interest of Lender in any deposit account which is part
of the Collateral by applying such account to the Indebtedness.

 

5



--------------------------------------------------------------------------------

(vi) Exercise any other remedy provided under this Agreement or by any
applicable law.

(vii) Comply with any applicable state or federal law requirements in connection
with a disposition of the Collateral and such compliance will not be considered
to affect adversely the commercial reasonableness of any sale or other
disposition of the Collateral.

(viii) Sell the Collateral without giving any warranties as to the Collateral.
Lender may specifically disclaim any warranties of title or the like. This
procedure will not be considered to affect adversely the commercial
reasonableness of any sale or other disposition of the Collateral.

Pledgor agrees that the Collateral may be sold as provided for in this Pledge
Agreement and expressly waives any rights of notice of sale, advertisement
procedures, or related provisions granted under applicable law, including the
New York Lien Law. All cash proceeds received by or on behalf of Lender in
respect of any sale of, collection from, or other realization upon all or any
part of the Collateral may, following the payment of the fees and expenses of
Lender, be held by Lender as collateral for, and/or then or at any time
thereafter applied in whole or in part by Lender to, the Indebtedness
(including, without limitation, the undrawn amount of any letters of credit) in
such order as Lender may elect. Any surplus of such cash or cash proceeds held
by or on behalf of Lender and remaining after payment in full of all the
Indebtedness shall be paid to Pledgor. If the proceeds of sale, collection or
other realization of or upon the Collateral pursuant to this Section are
insufficient to cover the costs and expenses of such realization and the payment
in full of all Indebtedness, Pledgor and Debtor shall remain liable for any
deficiency to the extent Pledgor and Debtor are obligated therefor under the
other documents executed in connection with the Indebtedness and this Agreement.

8. RIGHT TO CURE; LIMITATION ON LENDER’S DUTIES. If Pledgor fails to perform any
agreement contained herein, Lender may perform or cause performance of such
agreement and the expenses of Lender incurred in connection therewith shall be
payable by Pledgor or Debtor under the Section entitled “COSTS”. Any powers
conferred on Lender hereunder are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Except for reasonable care in the custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, Lender shall
have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral. Lender shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which Lender accords its own
property, it being understood that Lender shall not have any responsibility for
(a) ascertaining, exercising or taking other action or giving Pledgor notice
with respect to subscription rights, calls, conversions, exchanges, maturities,
lenders or other matters relative to any Collateral, whether or not Lender has
or is deemed to have knowledge of such matters, or (b) taking any necessary
steps to preserve rights against any parties with respect to any Collateral.
Lender shall not be liable for any loss to the Collateral resulting from acts of
God, war, civil commotion, fire, earthquake, or other disaster or for any other
loss or damage to the Collateral except to the extent such loss is determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from Lender’s gross negligence or willful misconduct.

9. WAIVERS. Lender shall be under no duty or obligation whatsoever and Pledgor
waives any right to require Lender to (i) make or give any presentment, demands
for performances, notices of nonperformance, protests, notices of protest or
notices of dishonor in connection with any obligations or evidences of
indebtedness held by Lender as Collateral, or in connection with any obligation
or evidences of indebtedness which constitute in whole or in part the
Indebtedness, (ii) proceed against any person or entity, (iii) proceed against
or exhaust any collateral, or (iv) pursue any other remedy in Lender’s power;
and Pledgor waives any defense arising by reason of any disability or other
defense of Debtor or any other person, or by reason of the cessation from any
cause whatsoever of the

 

6



--------------------------------------------------------------------------------

liability of Debtor or any other person. Until the Indebtedness is paid in full,
Pledgor waives any right of subrogation, reimbursement, indemnification, and
contribution (contractual, statutory or otherwise), including without limitation
any claim or right of subrogation under the bankruptcy Code (Title 11 of the
U.S. Code) or any successor statute, arising from the existence or performance
of this Agreement, and Pledgor waives any right to enforce any remedy which
Lender now has or may hereafter have against Debtor or against any other person
and waives any benefit of and any right to participate in any Collateral or
security whatsoever now or hereafter held by Lender. If Pledgor is not also a
Debtor with respect to a specified Indebtedness, Pledgor authorizes Lender
without notice or demand and without affecting Pledgor’s liability hereunder,
from time to time to: (i) renew, extend, accelerate or otherwise change the time
for payment of or otherwise change the terms of the Indebtedness or any part
thereof, including increase or decrease of the rate of interest thereon;
(ii) take and hold security, other than the Collateral, for the payment of the
Indebtedness or any part thereof, and exchange, enforce, waive and release the
Collateral or any part thereof or any such other security; and (iii) release or
substitute Debtor or any one or more of them, or any of the endorsers or
guarantors of the Indebtedness or any part thereof, or any other parties thereto
and Pledgor consents to the taking of, or failure to take, any action by Lender
which might in any manner or to any extent vary the risks of Pledgor under this
Agreement or which, but for this provision, might operate as a discharge of
Pledgor. Pledgor agrees that it is solely responsible for keeping itself
informed as to the financial condition of Debtor and of all circumstances which
bear upon the risk of nonpayment or the risk of a margin call or liquidation of
the Collateral.

10. TRANSFER, DELIVERY AND RETURN OF COLLATERAL.

(a) Pledgor shall immediately deliver or cause to be delivered to Lender (or the
Securities Intermediary, if any) (i) any certificates or instruments now or
hereafter representing or evidencing Collateral and such certificates and
instruments shall be in suitable form for transfer without restriction or stop
order by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank in form and substance satisfactory to Lender,
and (ii) in the same form as received (with any necessary endorsement), all
dividends and other distributions paid or payable in cash in respect of any
Collateral and any such amounts, if received by Pledgor, shall be received in
trust for the benefit of Lender and be segregated from the other property or
funds of Pledgor.

(b) Lender may at any time deliver the Collateral or any part thereof to Pledgor
and the receipt by Pledgor shall be a complete and full acquittance for the
Collateral so delivered, and Lender shall thereafter be discharged from any
liability or responsibility therefor.

(c) Upon the transfer of all or any part of the Indebtedness, Lender may
transfer all or any part of the Collateral and shall be fully discharged
thereafter from all liability and responsibility with respect to such Collateral
so transferred, and the transferee shall be vested with all the rights and
powers of Lender hereunder with respect to such Collateral so transferred; but
with respect to any Collateral not so transferred Lender shall retain all rights
and powers hereby given. Pledgor agrees that Lender may disclose to any
prospective purchaser or transferee and any purchaser or transferee of all or
part of the Indebtedness any and all information in Lender’s possession
concerning Pledgor, this Agreement and the Collateral.

11. CONTINUING AGREEMENT AND POWERS.

(a) This is a continuing Agreement and all the rights, powers and remedies
hereunder shall, unless otherwise limited herein, apply to all past, present and
future Indebtedness of Debtor or any one or more of them to Lender, including
that arising under successive transactions which shall either continue the
Indebtedness, increase or decrease it, or from time to time create new
Indebtedness after all or any prior Indebtedness has been satisfied, and
notwithstanding the death, incapacity, cessation of business, dissolution or
bankruptcy of Debtor or any one or more of them, or any other event or
proceeding affecting Debtor or any one or more of them.

 

7



--------------------------------------------------------------------------------

(b) Until all Indebtedness shall have been paid in full and Lender shall have no
obligation to extend credit to any Debtor, the power of sale and all other
rights, powers and remedies granted to Lender hereunder shall continue to exist
and may be exercised by Lender at the time specified hereunder irrespective of
the fact that the Indebtedness or any part thereof may have become barred by any
statute of limitations, or that the personal liability of Debtor or any one or
more of them may have ceased. Pledgor waives the benefit of any statute of
limitations as applied to this Agreement.

12. SECURITIES INTERMEDIARY. If permitted by Lender, some or all of the
Collateral may be held at a broker or other securities intermediary (the
“Securities Intermediary”). Pledgor shall pay to the Securities Intermediary any
charges or costs imposed by the Securities Intermediary. Pledgor at no time
shall request that the Securities Intermediary release any Collateral to
Pledgor, except as expressly permitted by Lender. Lender may require that
Pledgor obtain a control agreement, signed by the Securities Intermediary, in
form and substance acceptable to Lender. Lender may, at any time but in
accordance with the terms of this Agreement and any control agreement, require
the Securities Intermediary to do any or all of the following: (a) disburse any
or all of the Collateral to Lender; (b) allow Lender (and not Pledgor) to
exercise any rights relating to the Collateral; (c) sell some or all of the
Collateral and remit the sales proceeds (less the Securities Intermediary’s
normal sales charge) to Lender; and (d) buy and sell Collateral only upon the
instructions of Lender (and not Pledgor). If Lender assigns or transfers its
rights under this Agreement and Lender is the Securities Intermediary for any or
all of the Collateral, Pledgor agrees that Lender, in such capacity, is
irrevocably directed by Pledgor to comply with instructions or entitlement
orders with respect to such Collateral originated by any assignee or transferee
of this Agreement without further consent of Pledgor.

13. COSTS. To the extent permitted by law, all advances, charges, costs and
expenses, including reasonable attorneys’ fees, incurred or paid by Lender in
exercising any right, power or remedy conferred by this Agreement or in the
enforcement thereof, and including the charges and expenses of Lender’s custody
unit or of any Securities Intermediary, shall become a part of the Indebtedness
secured hereunder and shall be paid to Lender by Debtor and Pledgor immediately
and without demand, with interest thereon at an annual rate equal to the highest
rate of interest of any Indebtedness secured by this Agreement (or, if there is
no such interest rate, at the maximum interest rate permitted by law for
interest on judgments). Such costs and attorneys’ fees shall include the
allocated cost of in-house counsel to the extent permitted by law.

14. WAIVER. Pledgor acknowledges that it has requested Lender to make the loan
to it evidenced by the Note. The Note may be secured by a securities account
maintained by Pledgor at Bank of America (as defined below) which securities
account may be managed by Columbia Management or an affiliate thereof
(“Columbia”). Bank of America and Columbia are affiliates of Lender and each
other. Pledgor hereby acknowledges and agrees that the various capacities that
Lender, Bank of America and Columbia are acting in as a result of the loan
requested, can create a conflict between its interest and the interests of
Lender, Columbia and Bank of America. Pledgor hereby waives any conflict of
interest that Lender, Bank of America and Columbia may have or any other
allegation of a breach of fiduciary duty with respect to all matters directly or
indirectly arising from or relating to the loan evidenced by the Note, including
the administration of the Note and the enforcement of the documents securing the
Note, including this Agreement.

15. NOTICES. Unless otherwise provided or agreed to herein or required by law,
notice and communications provided for in this Agreement shall be in writing and
shall be mailed, telecopied or delivered to Pledgor to the address or facsimile
number for notices set forth for Pledgor below or across from its signature
below or at such other address or facsimile number as shall be designated by
Pledgor in a written notice to Lender at the address for notices set forth for
Lender below or across from Lender’s signature below. If Pledgor’s address or
facsimile number for notices is not entered below and Pledgor has not otherwise
designated such address or facsimile number to Lender in writing, then the
address and/or facsimile number for Pledgor in Lender’s records shall be deemed
the address or facsimile for

 

8



--------------------------------------------------------------------------------

notices to Pledgor. Notices and other communications sent by (a) first class
mail shall be deemed delivered on the earlier of actual receipt or on the fourth
business day after deposit in the U.S. mail, postage prepaid, (b) overnight
courier shall be deemed delivered on the next business day after deposit with
the overnight courier, (c) facsimile shall be deemed delivered when transmitted
and (d) any other method, shall be deemed delivered when delivered. To the
extent that oral notification is provided for or agreed to herein, such oral
notification may be made by telephone to any of the number(s) set forth on the
signature page for Pledgor; provided that any oral notification in person or at
any other telephone number shall constitute notification hereunder.

16. INDEMNITY. Pledgor shall indemnify, hold harmless and defend Lender and its
directors, officers, agents and employees, from and against any and all claims,
actions, obligations, liabilities and expenses, including defense costs,
investigative fees and costs, and legal fees and damages arising from their
execution of or performance under this Agreement or any control agreement
executed by Lender in connection with the Collateral or any allegation of a
conflict of interest or breach of fiduciary duty as a result of any action taken
by Lender, Bank of America or Columbia as permitted in the documents relating to
the loan evidenced by the Note, except to the extent that such claim, action,
obligation, liability or expense is determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such indemnified person. This
indemnification shall survive the termination of this Agreement.

17. MISCELLANEOUS.

(a) This Agreement (i) may be waived, altered, modified or amended only by an
instrument in writing, duly executed by the party or parties sought to be
charged or bound thereby, and (ii) may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes and all
of which constitute, collectively, one agreement; but, in making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart. Any waiver, express or implied, of any provision hereof and
any delay or failure by Lender to enforce any provision shall not preclude
Lender from enforcing any such provision thereafter.

(b) Pledgor hereby irrevocably authorizes Lender to file one or more financing
statements describing all or part of the Collateral, and continuation
statements, or amendments thereto, relative to all or part of the Collateral as
authorized by applicable law. Such financing statements, continuation statements
and amendments will contain any other information required by the UCC for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including whether Pledgor is an organization, the type
of organization and any organizational identification number issued to Pledgor.
Pledgor agrees to furnish any such information to Lender promptly upon request.
Pledgor also ratifies its authorization for Lender to have filed any initial
financing statement or amendments thereto filed prior to the date hereof.

(c) From time to time, Pledgor and Debtor shall, at the request of Lender,
execute such other agreements, documents or instruments or take any other
actions in connection with this Agreement as Lender may reasonably deem
necessary to evidence or perfect the security interests granted herein, to
maintain the first priority of the security interests, or to effectuate the
rights granted to Lender herein, but their failure to do so shall not limit or
affect any security interest or any other rights of Lender in and to the
Collateral. Pledgor will execute and deliver to Lender any stock powers,
instructions to any securities intermediary, issuer or transfer agent, proxies,
or any other documents of transfer that Lender requests in order to perfect,
obtain control or otherwise protect Lender’s security interest in the Collateral
or to effect Lender’s rights under this Agreement. Such powers or documents may
be executed in blank or completed prior to execution, as requested by Lender.

 

9



--------------------------------------------------------------------------------

(d) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York. To the extent that Lender has greater rights or
remedies under federal law, whether as a national bank or otherwise, this
paragraph shall not be deemed to deprive Lender of such rights and remedies as
may be available under federal law.

(e) Any term used or defined in the UCC and not defined herein has the meaning
given to the term in the UCC, when used in this Agreement.

(f) This Agreement shall benefit Lender’s successors and assigns and shall bind
Pledgor’s successors and assigns, except that Pledgor may not assign its rights
and obligations under this Agreement. This Agreement shall bind all parties who
become bound as a Debtor with respect to the Indebtedness.

(g) All rights and remedies herein provided are cumulative and not exclusive of
any rights or remedies otherwise provided by law. Any single or partial exercise
of any right or remedy shall not preclude the further exercise of any other
right or remedy.

(h) In all cases where more than one party executes this Agreement, all words
used herein in the singular shall be deemed to have been used in the plural
where the context and construction so require, and all obligations and
undertakings hereunder of such parties are joint and several.

(i) The illegality, invalidity or unenforceability of any provision of this
Agreement shall not in any way affect or impair the legality, validity or
enforceability of the remaining provisions of this Agreement.

(j) This Agreement and any other documents executed or delivered in connection
herewith constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and shall supersede any prior expressions of intent or
understandings with respect to this transaction.

18. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM
SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO
THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY

[INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
UNDERSTANDINGS OF THE PARTIES.

The parties duly executed this Agreement as of June 20, 2008

 

    LENDER:     BLUE RIDGE INVESTMENTS, L.L.C.     By:   /s/ George C. Carp    
Title:   Senior Vice President            

Pledgor’s Chief Executive Office:

    PLEDGOR: 22 Cherry Hill Drive     ABD HOLDING COMPANY, INC. Street Address  
         

Danvers, Massachusetts 01923

    By:   /s/ Michael R. Minogue 6/27/08

    City             State             Zip

          Title:   Chief Executive Officer            

Pledgor’s type of organization: Corporation

 

Pledgor’s state of incorporation or organization (if Pledgor is a corporation,
limited partnership, limited liability company or other registered entity):

    Pledgor’s organizational identification number if any, assigned by the state
of incorporation or organization (If no organizational identification number has
been assigned enter “None”): Delaware                

 

Address for Notices to Pledgor:

22 Cherry Hill Drive

Danvers, Massachusetts 01923

Attention: Daniel Sutherby, Chief Financial Officer

Telephone Number: 978-777-5410

Facsimile Number: 978-777-8411

 

11



--------------------------------------------------------------------------------

Address for Notices to Lender:

Blue Ridge Investments, L.L.C.

214 N. Tryon Street

Charlotte, North Carolina

Attention: George Carp

   Senior Vice President

Facsimile: 704-683-4684

With a copy of all notices to:

Bank of America

100 Federal Street

Boston, Massachusetts 02110

Attention: Douglas Marshall

   Vice President

Facsimile: 617-434-3552

 

12



--------------------------------------------------------------------------------

Exhibit A to Pledge Agreement

Description of Collateral

1. All of the accounts specified below (the “Accounts”):

(a) The following listed account(s):

(i) Account number(s)/account number(s) 2836-0022364803 –ABD Holding Company
Inc. held by Bank of America, N. A. (“Bank of America”) as agent or custodian
for Pledgor under an agreement for custody, safekeeping, investment management,
investment advisory or similar services between Pledgor and Bank of America.

(b) All successor and replacement accounts, regardless of the numbers of such
accounts or the offices at which such accounts are maintained.

(c) Any linked or related accounts or subaccounts held by any affiliate of Bank
of America Corporation or any entity as clearing broker for any of the accounts.

2. All rights of Pledgor in connection with the Accounts, including any rights
against any securities intermediary, any such affiliate of Bank of America
Corporation or any clearing broker in connection with the Accounts.

3. All investment property, security entitlements, financial assets,
certificated securities, uncertificated securities, money, deposit accounts,
instruments, certificates of deposit, general intangibles, and all other
investments or property of any sort now or hereafter held, maintained or
administered in, or credited to, the Accounts; including, without limitation,
all membership and other right, title and interest in and to the Pledgor’s
investment in and ownership of Columbia Strategic Cash Portfolio, a series of
Columbia Qualified Purchaser Funds, LLC, a Delaware limited liability company
(collectively, the “Interest”) and further including without limitation,
(i) Pledgor’s interest in the profits and losses generated by the Interest, any
right to receive distributions therefrom or to make redemptions of such Interest
or tender thereof, (ii) all rights, privileges, authority and power of Pledgor
as owner and holder of the Interest, including all contract rights related
thereto, (iii) any documents or certificates representing or evidencing the
Interest, and (iv) all distributions, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for the Interest, in each case, whether now existing or hereafter
arising, whether at law or in equity; but excluding collective investment funds
managed by Lender, including without limitation, any interest in variable amount
notes, commonly known as “master notes”; and excluding anything construed as
real property under applicable state law.

4. All present and future income, proceeds, earnings, increases, and
substitutions from or for the Collateral of every kind and nature, including
without limitation all payments, interest, profits, distributions, benefits,
rights, options, warrants, dividends, stock dividends, stock splits, stock
rights, regulatory dividends, subscriptions, monies, claims for money due and to
become due, proceeds of any insurance on the Collateral, shares of stock of
different par value or no par value issued in substitution or exchange for
shares included in the Collateral, and all other property Pledgor is entitled to
receive on account of such Collateral, including accounts, documents,
instruments, chattel paper, and general intangibles.

5. For the purposes of this Exhibit, if there is more than one Pledgor, the term
“Pledgor” shall include any one or more of the Pledgors.

 

13